             Case 1:21-cv-03331-PGG Document 14 Filed 07/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PAXFUL, INC.,
                                                             Case No. 21-cv-3331 (PGG)
                              Plaintiff,
                                                             DECLARATION
                  -against-
                                                             OF SERVICE
JAN STRANDBERG,

                              Defendant.




                 GREGORY P. FEIT, an attorney admitted to practice in this Court, hereby

declares, pursuant to 28 U.S.C. § 1746, as follows:

                 1.     I am associated with Becker, Glynn, Muffly, Chassin & Hosinski LLP,

attorneys for plaintiff Paxful, Inc. (“Paxful”) in this action.

                 2.     On July 6, 2021, I served a copy of Paxful’s moving papers on its motion

for an order, pursuant to Fed. R. Civ. P. 4(f)(3), for an order authorizing service upon defendant

Jan Strandberg by alternative means [together, ECF Nos. 11, 12, 13 (the “Motion”)] by:

        a.       E-mailing a copy of the Motion to Strandberg at jan@profitcommerce.io,

                 jan@kirkkaus.fi, lucianodianec@gmail.com, and info@yield.app;

        b.       Sending an electronic message to Strandberg via the message function tied to his

                 active LinkedIn account and attaching a copy of the Motion thereto; and

        c.       Dispatching a copy of the Motion by FedEx priority international delivery to

                 Strandberg at the business address of YieldApp OÜ, Rännaku pst 12, 10917

                 Tallinn, Estonia.
         Case 1:21-cv-03331-PGG Document 14 Filed 07/06/21 Page 2 of 2




              Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct. Executed in New York, New York, on July 6, 2021.



                                                    ______________________________
                                                           GREGORY P. FEIT




                                               2
